[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION TO DISMISS (#103)
CT Page 3029
This case comes to this court on a Motion to Dismiss. The operative complaint is the amended complaint dated December 14, filed as pleading #102. This case was transferred from Small Claims. The plaintiff has chosen to argue this motion without counsel despite the fact that he was given a continuance to obtain an attorney the last time it appeared on the list which was approximately one month ago.
Practice Book § 10-31 requires a memorandum and supporting affidavits to be filed by the moving party. The plaintiff was to file and serve at least five days prior to the motion being heard any objections. This was not done but the court allowed argument on the objection.
The court is limited in its review to the complaint dated December 14th. On its face the complaint fails to state any jurisdiction over the defendants. Those missing allegations plus the affidavits of William Calcagni and Penny Shikowitz lead this court to conclude that the Motion to should be granted.
The court finds that there is lack of jurisdiction over the person of the defendants and dismisses the complaint.
KARAZIN, J.